IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-1072-19



                          DANIEL THOMAS BARNES Appellant

                                                 v.

                                   THE STATE OF TEXAS

                       ORDER REGARDING REPRESENTATION
                                GREGG COUNTY



               Per curiam.

                                           ORDER


       Appellant was convicted of burglary of a habitation in cause number 48,046-A in the 188th

District Court of Gregg County. Appellant was sentenced to confinement for 40 years. The court

of appeals affirmed the judgment of the trial court. Barnes v. State, No. 06-19-00045-CR (Tex. App.

— Texarcana, delivered September 25, 2019). The State’s petition for discretionary review was

granted by this Court on December 11, 2019. Appellant is entitled to representation before this Court

at this time. See Article 1.051(a)(d)(2), V.A.C.C.P. Appellant is without representation in this
Court. Accordingly, the trial court is ordered to determine if Appellant is currently represented by

counsel, and if so, to inform this court who represents Appellant. If Appellant is not currently

represented by counsel and desires counsel, the trial court must first determine whether Appellant

is indigent. If the trial court finds Appellant is indigent, that court shall appoint an attorney to

represent Appellant before this court in regard to PDR No. PD-1072-19, in accord with the

provisions of Articles 1.051 and 26.04, V.A.C.C.P. Any hearing conducted pursuant to this order

shall be held within 30 days of the date of this order. The trial court's order appointing counsel, any

findings of fact, affidavits, or transcription of the court reporter's notes and any other

supplementation of the record shall be returned to this court within 45 days of the date of this order.

IT IS SO ORDERED THIS THE 30TH DAY OF DECEMBER, 2019

DO NOT PUBLISH